OMB APPROVAL OMB Number: 3235-0570 Expires: August 31, 2011 Estimated average burden hours per response: 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22015 NCM Capital Investment Trust (Exact name of registrant as specified in charter) 2634 Durham-Chapel Hill Blvd., Suite 206Durham, North Carolina (Address of principal executive offices) (Zip code) Tina H. Bloom, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(919) 294-2000 Date of fiscal year end:February 28, 2010 Date of reporting period: February 28, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. NCM Capital Investment Trust NCM Capital Mid-Cap Growth Fund Annual Report February 28, 2010 Investment Adviser NCM Capital Advisers, Inc. 2634 Durham-Chapel Hill Boulevard Suite 206 Durham, North Carolina 27707 Administrator Ultimus Fund Solutions, LLC P.O. Box 46707 Cincinnati, Ohio 45246-0707 1-866-515-4626 February 28, 2010 Dear Shareholder: General Market Overview The Russell Midcap Growth Index was up +67.1% for the twelve months ended February 28, 2010. Mid-cap stocks as a group outperformed small and large-cap stocks during the period and the value style generally beat growth stocks.Mid-cap value stocks were the sweet spot, rising +74.7%, as measured by the Russell Midcap Value Index. Within the Russell Midcap Growth Index, all ten economic sectors rose during the period.Information Technology stocks (+76.7%) were the best performers, followed by Energy (+75.7%), and Materials (+73.1%), while even the laggards, Telecommunication Services (+28.5%) and Utilities (+39.5%), rose double digits. Fund Highlights The NCM Capital Mid-Cap Growth Fund (the “Fund”) generated a return of +59.3% during the twelve months ended February 28, 2010, underperforming the Russell Midcap Growth Index which rose +67.1%.Sector selection accounted for the majority of the Fund’s relative underperformance in the period, primarily caused by the Fund’s cash position.The Fund holds cash for liquidity needs; this can be a significant drag on performance when we experience such strong returns such as in the prior twelve months.The Fund generated positive security selection in four of the ten economic sectors. During the period, security selection was strongest in the Industrials, Utilities, and Telecommunication Services sectors.BE Aerospace (+247.2%) and Cooper Industries (+79.7%) were the leaders in the Industrials sector.National Fuel Gas (+69.2%) led the Utilities, and CenturyTel (+37.7%) led our Telecommunications Services performance.Other star performers include priceline.com (+167.2%), Cimarex Energy (+206.0%) and Cognizant Technology Solutions (+161.6%). The Health Care, Consumer Staples, and Information Technology sectors had the worst security selection during the period.C.R. Bard (+1.4%) and St. Jude Medical (-0.5%) were the biggest detractors from performance in the Health Care sector.Molson Coors Brewing (+17.1%) hurt us in the Consumer Staples sector, and Global Payments (+7.7) and Intuit (+10.7%) in the Information Technology sector.Other laggards include NASDAQ OMX Group (-10.2%), Alliant Techsystems (+12.4%), and Gymboree (-13.9%). Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the Fund’s prospectus please call 1-866-515-4626 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The Fund is distributed by Ultimus Fund Distributors, LLC. The Letter to Shareholders seeks to describe some of the Adviser’s current opinions and views of the financial markets. Although the Adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 1 NCM Capital Mid-Cap Growth Fund Comparison of the Change in Value of a $10,000 Investment in NCM Capital Mid-Cap Growth Fund and the Russell Midcap® Growth Index Average Annual Total Returns (a) (for periods ended February 28, 2010) 1 Year Since Inception (b) NCM Capital Mid-Cap Growth Fund
